—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based upon permanent neglect, the father appeals from so much of an order of the Family Court, Kings County (Hepner, J.), dated November 13, 1997, as, after fact-finding and dispositional hearings, terminated his parental rights on the ground of permanent neglect and transferred custody and guardianship of the subject children to the Commissioner of Social Services of the City of New York and The Salvation Army, and the mother separately appeals from the same .order.
Ordered that the appeal by the mother is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The father failed to demonstrate that he was denied the meaningful representation of counsel (see, People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
In addition, the father neither joined in the mother’s motion that the Judge recuse herself, nor moved for such relief on his own behalf. In any event, the Judge providently exercised her discretion in refusing to recuse herself from the proceeding (see, People v Moreno, 70 NY2d 403; Warm v State of New York, 265 AD2d 546; Matter of Sarah L., 207 AD2d 1016). Joy, J. P., S. Miller, Luciano and Smith, JJ., concur.